DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/278,836 for a FRAME, MORE PARTICULARLY IN THE FORM OF A TRIPOD, filed on 3/23/2021.  This correspondence is in response to applicant's RCE filed on 12/1/2022.  Claims 1 and 4-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2022 has been entered.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 10, 11, 14, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (U.S. Pat. 7,384,097).
Regarding claim 1, Park teaches a tripod frame (Fig. 6), having a plurality of elongated legs (12b) which are fastened centrally to a connection part (14), each leg having an exterior leg surface, wherein the frame can be folded into a space-saving transport position in which the legs are aligned generally parallel to one another (Fig. 7), and the frame can be unfolded into a usage position in which the legs overlap one another at a common juncture (Fig. 6), characterized in that the connection part includes at least one concavely rounded support surface associated with for each leg for providing surface support of the associated leg surface, the each concavely rounded support surface being in direct surface contact with the associated a leg surface only in the usage position and spaced apart from the associated leg surface when the frame is in the space-saving transport position, and wherein the concavely rounded support surface of the connection part is disposed between two of the plurality of legs at the common juncture.




[AltContent: textbox (two distinct concavely rounded support surfaces associated with each leg)][AltContent: arrow][AltContent: arrow][AltContent: textbox (leg surface is here in the space-saving transport position)][AltContent: arrow][AltContent: textbox (concavely rounded support surface 
(in usage position))][AltContent: arrow]
    PNG
    media_image1.png
    468
    463
    media_image1.png
    Greyscale


Regarding claim 4, Park teaches the frame of claim 1, characterized in that each concavely rounded surface comprises two distinct concavely rounded support surfaces associated with each leg, the two concavely rounded support surfaces adjoining one another.
Regarding claim 5, Park teaches the frame of claim 4, characterized in that between the two concavely rounded support surfaces associated with each leg is arranged in each case an outwardly extending pin (mechanical fastener extends outwardly to connect to each leg).
Regarding claim 6, Park teaches the frame of claim 1, characterized in that each leg is tubular at its juncture with the connection part (Fig. 2).
Regarding claim 7, Park teaches the frame of claim 6, characterized in that each leg is stiffened directly adjacent the connection part by at least one of an insert, a bushing and an intermediate piece (22).
Regarding claim 10, Park teaches the frame of claim 1, characterized in that the connection part is formed as a metal casting (col. 3, lines 18-21).
Regarding claim 11, Park teaches the frame of claim 1, wherein in the usage position a portion of legs above the connection part comprises an upper part, characterized in that in the usage position the upper part forms a receiving area (16) for an article selected from the group consisting essentially of a grill bowl and fire bowl and a seating surface and a table surface and a tub and a light sphere.
Regarding claim 14, Park teaches the frame of claim 1, characterized in that the exterior leg surface of each leg is more compliant at the common juncture directly adjacent the connection part (via member 22) and less compliant in areas remote from the connection part.
Regarding claim 15, Park teaches a tripod frame assembly (Fig. 1) for supporting an article in an elevated condition, said assembly comprising: first and second and third legs (12), each of the first and second and third legs being of an elongated construction and extending between opposite ends, each of the first and second and third legs having a generally equal length, a connection part (Fig. 5) pivotally attached to each of the first and second and third legs generally centrally along the respective lengths thereof, the connection part configured to enable articulating movement of each leg between a space-saving transport position (Fig. 7) in which the first and second and third legs are aligned largely parallel and a usage position (Fig. 6) in which the first and second and third legs are splayed in a crossed manner with the respective ends thereof spread apart from one another, the plurality of legs overlapping one another at a common juncture when in the usage position, the connection part including at least two concavely rounded support surfaces associated with a respective one of the legs, the at least two concavely rounded support surfaces arranged to provide surface support for the associated leg in the usage position, and wherein the concavely rounded support surfaces are disposed between the plurality of legs at the common juncture.
Regarding claim 19, Park teaches the frame of claim 15, wherein in that in the usage position the upper free ends of the legs are spread apart from one another forming a receiving area for an article (16), further including an article supported in the spread apart ends of the legs configured in the usage position, the article selected from the group consisting essentially of: a grill bowl, a fire bowl, a seating surface, a table surface, a plant tub, a beverage-cooling tub, and a light sphere.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Pat. 7,384,097) in view of Morrow (U.S. Pat. 8,444,097).
Regarding claim 13, Park teaches the frame of claim 1, wherein each leg has a length, but does not teach that the legs are each length adjustable.  Morrow teaches a support stand wherein each leg is length adjustable (Fig. 1) in order to position the stand at different heights in relation to the support surface.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to construct each leg as length adjustable in order to raise or lower the frame based on the height desired of the user, and further, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  
Allowable Subject Matter
Claim 8, 9, 12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        December 14, 2022